DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in responsive to a preliminary amendment filed on August 20, 2020. As directed by the preliminary amendment, claim 4 was amended, claims 10 and 11 were added, no claim was cancelled. Thus, claims 1-11 are presently pending in this application.
Drawings
The drawings are objected to because: “Fig.1” should be changed to –Fig. 1—to fix the typographical error. Same for the rest of the figure numbers. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ventilator and mask” (line 5, claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number “5” in Fig. 1 and “200” in Fig. 4 are in the drawings but not mention in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
the first circuit board “205” and the first plug-in interface “2051” in Fig. 4 are being pointed to the same part.
reference number “207”, Fig. 3 and “207”, Fig, 4 that are different parts. As specification described “a partition plate 207 divides an interior of the nozzle 203 into an upper nebulization chamber 2031 and a lower gas flow chamber 2032”, this is a partition plate 207 in Fig. 4, but 207 in Fig. 3 is pointed to different part, not the partition plate.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because line 1 of the abstract contains the term “disclosed”.  Correction is required.  See MPEP § 608.01(b) (¶6.16 Abstract of Disclosure: Language).
The specification is objected to because of the following informalities: “a gas_flow detection structure 2033” (page 7, line 25) should read as –a gas flow detection structure 2033-- to fix the typographical error.  Appropriate correction is required.
Claim Objections
Claim 1, 2, and 7 are objected to because of the following informalities:
Claim 1, line 25, “the signal” should read as --the gas flow signal—in order to provide consistence.
Claim 2, “the gas” should read –the gas flow--, “the signal” should read –the gas flow signal— in order to provide consistence.
Claim 7, line 5-6, “the second circuit board comprises a main control module, and a key unit, a nebulization driving module and a power supply circuit which are respectively connected to the main control module” should read as –the second circuit board comprises a main control unit, and a key unit; and a nebulization module and a power supply module which are respectively connected to the main control module-- in order to clarify the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a wireless communication module…for wireless communication with the outside world” in claim 9, line 2-3.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 9 recites “a wireless communication module arranged in the main control module for wireless communication with the outside world”. Within the art, the term “a wireless communication module” is a generic placeholder/non-structure and it  is not being modified by sufficient structure for performing the claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claim 1, 
Line 7-9 recites “a nozzle arranged on one side of the side cover, a liquid medicine bottle arranged on the other side of the side cover and communicated with the nozzle”. The term "the other side" is unclear because the side cover has many sides as showed in the drawings therefor the term lacks proper antecedent basic.
Line 12-13 recites “a bottom portion in the nozzle is provided with a partition plate that divides an interior of the nozzle into an upper nebulization chamber and a lower gas flow chamber”. The term “a bottom portion in the nozzle” is confusing as whether a separated portion within the nozzle or the bottom portion of the nozzle is being referred to.
Line 21 recites “a slot arranged in an inner wall of the inverted trapezoidal plate”.  According to Fig.4 and Fig. 5, it appears that the slot is formed by the trapezoidal plate and where the sensor located, which is the same as the gas chamber 2032. Therefore, it is not clear which disclosed structure that the slot and the gas chamber are being referred to.
Regarding to claim 6, in line 2-3 the term “a claim arranged on the controller and fixedly installed on a fence of sickbed or a table edge” is confusing as whether the applicant attempted to claim the combination of the nebulization device and the fence of a sickbed or a table edge, or just the nebulization device. Furthermore, in line 5, it is not clear which structure that the “one end” is being referred to. In line 6, the term “the other end” lacks antecedent basic.
Regarding to claim 9, in line 3, the term “the outside world” lacks antecedent basic. 
Any remaining claims are rejected for their dependency on a rejected base claim
Allowable Subject Matter
Claim 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre AIA ), 2nd paragraph, set forth in this Office Action.

Reason for allowance: The prior act of record do not disclosed the specific structure and functional recitations as recited in claim 1 such that a nebulization device having dual  module comprising a nebulization host machine, a three-way tube, the nebulization host machine having a side cover, a nozzle arranged on one side of the side cover, a bottom portion in the nozzle is provided with a partition plate that divides an interior is arranged on the bottom portion of the nozzle and integrally connected to the nozzle, and extends into the interior of the three-way tube, a slot arranged in an inner wall of the inverted trapezoidal plate, and a sensor arranged in the slot. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Power et al. (US-20090235925-A1) recites an aerosolization system with a vibrating mesh nebulizer, a controller, a three-way tube, and a ventilator;
Marcoz et al. (US-20210187214-A1) recites a sensor in a chamber that is connected to a circuit board;
Kern (US-20190290879-A1) recites inhalation method with controlled cyclic activation in which a nebulizer has a pressure and/or flow-rate sensor;  
Kadrichu et al. (US-20100282247-A1) recites a method of administering an aerosolized anti-infective which has a nebulizer generates an aerosolized medicament to a patient. 
Kelly et al. (US-20190224709-A1) recites aerosol generator;Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYEN MINH VO whose telephone number is (571)272-6935. The examiner can normally be reached Mon - Fri:8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYEN M VO/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785